Case 1:19-cv-03315-JMS-MJD Document 104 Filed 08/31/20 Page 1 of 1 PageID #: 740




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 BOARD OF TRUSTEES OF THE INDIANA                      )
 STATE COUNCIL OF PLASTERERS &                         )
 CEMENT MASONS PENSION FUND,                           )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:19-cv-03315-JMS-MJD
                                                       )
 STEPHANIE LAGLER, et al.                              )
                                                       )
                               Defendants.             )

                 ORDER ADOPTING REPORT AND RECOMMENDATION


        The Magistrate Judge has submitted his Report and Recommendation, Dkt. [102] regarding

 the motion seeking to enforce the parties' settlement agreement filed Defendants Tyler Alvarado,

 B.A., and C.A. (together referred to as the “Alvarado Beneficiaries”), Stephanie Lagler,

 Christopher Bredlow, and the Estate of Cory Alvarado (the “Estate”) Dkt. [98]. The parties were

 afforded due opportunity pursuant to statute and the rules of this Court to file objections, but none

 were filed. The Court, having considered the Magistrate Judge's Report and Recommendation

 [102], hereby adopts the Magistrate Judge’s Report and Recommendation in its entirety and orders

 Plaintiff to make the disbursements required by the settlement agreement based on the

 account balance Plaintiff certified to the Court, which was $175,608.55. Appropriate dismissal

 papers should be filed by September 10, 2020.
        SO ORDERED.


                 Date: 8/31/2020


 Distribution:

 Service will be made electronically on all ECF-registered counsel of record via email generated
 by the Court’s ECF system.
